Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 1 of 28




                 COMPOSITE EXHIBIT 1
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 2 of 28



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             CASE NO: 9:19-cv-81160-RS

    APPLE INC.,

          Plaintiff,

    v.                                              FILED UNDER SEAL

    CORELLIUM, LLC,

          Defendant.

    __________________________________/

                 DEFENDANT CORELLIUM, LLC’S MOTION FOR
         PROTECTIVE ORDER AND INCORPORATED MEMORANDUM OF LAW
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 3 of 28



           Defendant Corellium, LLC (“Corellium”) files this Motion for Protective Order seeking

   protection from Plaintiff Apple Inc.’s (“Apple”) irrelevant and improper discovery requests under

   Federal Rule of Civil Procedure 26(c).

                           INTRODUCTION AND SUMMARY OF ARGUMENT

           A protective order should be granted because Apple’s entire Second Set of Requests for

   Production 1 and Request Nos. 66-73 and 83-95 of Apple’s Second Set of Requests for Admission2

   (collectively, the “discovery requests”) seek information and documents that are wholly irrelevant

   and well outside the proper scope of discovery

                       .

           Apple has brought claims against Corellium for alleged copyright infringement and

   violation of the Digital Millennium Copyright Act (“DMCA”). As such, this dispute centers on

   Apple’s alleged copyrighted works, Corellium’s alleged use of those works, and the underlying

   functionality of Corellium’s technology. On December 20, 2019, however, Apple served its

   second set of discovery requests, which ask Corellium to produce documents and admit



                                                     . This discovery topic is in no way relevant to

   the underlying claims and facts at issue in this lawsuit. Rather, by requesting discovery on this

   topic, Apple seeks impermissible access into the private lives of Corellium’s founders in what

   amounts to a blatant attempt to harass, annoy, oppress, and unduly burden Corellium and its

   co-founders. Moreover, and most importantly, the information and materials sought—regardless



   1
       Apple Inc.’s Second Set of Requests for Production of Documents to Defendant Corellium,
       LLC (Nos. 88-89), attached hereto as Exhibit A.
   2
       Apple Inc.’s Second Set of Requests for Admission to Defendant Corellium, LLC (Nos. 66-95),
       attached hereto as Exhibit B.


                                                  -1-
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 4 of 28



   of whether true or available—

                                               . Corellium therefore requests that the Court protect

   Corellium from complying with these discovery requests and prohibit Apple from seeking any

   future discovery on this topic.

            Specifically, Corellium seeks protection from all Requests included in Apple’s Second Set

   of Requests for Production, which ask Corellium to produce documents related



                                 that concerns Corellium’s technology or that otherwise                   .

                                              relating to” Corellium’s technology. 3

            Second, Corellium also seeks protection from Request Nos. 66-73 and 83-95 contained in

   Apple’s Second Set of Requests for Admission, which ask Corellium to admit

                                         , and to admit

                                                                   .4

            Third, Corellium asks that the Court enter an order prohibiting future discovery in this case

   concerning Corellium’s

                                                   , as this information clearly falls outside the scope of

   permissible discovery and is intended only to harass, annoy, oppress, and unduly burden Corellium

                        .

                                     ARGUMENT & AUTHORITIES

            A court may, for good cause, grant a protective order “to protect a party or person from

   annoyance, embarrassment, oppression, or undue burden or expense” by “forbidding the disclosure

   or discovery” or “forbidding inquiry into certain matters.” Fed. R. Civ. P. 26(c)(1). In other words,


   3
       See Ex. A.
   4   See Ex. B.


                                                    -2-
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 5 of 28



   there must be a “sound basis or legitimate need to take judicial action.” See, e.g., In re Alexander

   Grant & Co. Litigation, 820 F.2d 352, 356 (11th Cir. 1985). A district court has “broad discretion

   when fashioning protective orders.” Id. at 357.

           A.      Apple’s discovery requests seek irrelevant information and documents that
                   are not within the proper scope of discovery.

           The scope of discovery is limited to “nonprivileged matter[s] that [are] relevant to any

   party’s claim or defense and proportional to the needs of the case, considering the importance

   of the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

   information, the parties’ resources, the importance of the discovery in resolving the issues, and

   whether the burden or expense of the proposed discovery outweighs its likely benefit[.]” Fed. R.

   Civ. P. 26(b)(1) (emphasis added). While information need not be admissible in evidence to be

   discoverable, it must be relevant to fall within this scope. Id. A court must limit the extent of

   discovery if it determines that the proposed discovery is outside the scope permitted by Rule

   26(b)(1). Fed. R. Civ. P. 26(b)(2)(C).

           The information and documents requested from Corellium are not relevant or proportional

   to the needs of the case. Corellium

                                                                                  has no possible bearing

   on Apple’s claims against Corellium for copyright infringement and DMCA violations or any other

   claim in this lawsuit. Rather, Apple propounded these discovery requests to harass, embarrass,

   oppress, and unduly burden Corellium                     . Such “frivolous” and harassing discovery

   requests should not be tolerated. 5



   5
       According to L.R. 11.1(c), “[t]he standards of professional conduct of members of the Bar of
       this Court shall include the current Rules Regulating The Florida Bar.” As mandated by Rule
       4-3.4(d) of the Rules Regulating The Florida Bar “a lawyer must not . . . make a frivolous
       discovery request.”


                                                     -3-
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 6 of 28



          B.      The potential harm occasioned by discovery would far outweigh disclosure.

          Under Federal Rule of Evidence 403, relevant evidence “may be excluded if its probative

   value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or

   misleading the jury . . . .” In Rossbach v. Rundle, 128 F. Supp. 2d 1348, 1354 (S.D. Fla. 2000),

   the court applied Rule 403 to grant a protective order in a sexual harassment case because the

   “[p]laintiff’s discovery requests [] inquired into every conceivable office rumor from the State

   Attorney’s Office, with little or no regard for the subject matter of those rumors.” Even assuming

   the information sought was relevant, the court determined it was “so highly prejudicial” that the

   court would exclude the evidence under Rule 403 regardless. Id. Here, Apple should be prohibited

   from seeking discovery on this topic for the same reason. Apple’s far reaching requests, which

   are unlikely to produce admissible evidence under Rule 403, but are sure to harass, embarrass,

   oppress, and unduly burden Corellium                      , are the sort of discovery requests that

   Corellium                      must be protected from.

          C.      The Requests seek highly-sensitive government information.

          As discussed above, while the Requests Corellium seeks protection from are undoubtedly

   irrelevant and unduly burdensome, the most alarming concern is that the information sought

                                                                                 . To be clear, any




                                                                                         . Moreover,

   the concerns and the privacy rights that exist                             and as such cannot be

   overcome. Accordingly, due to the fact that Corellium cannot respond to Apple’s Requests

                                                                                    , this Court must

   issue an order protecting Corellium from response and prohibiting Apple from future discovery on


                                                    -4-
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 7 of 28



   the topic. The undersigned advises that, per the direction of the Court, counsel is willing and able

   to provide additional assistance and explore alternative options if further corroboration is required.


                                              CONCLUSION

           Corellium respectfully requests that the Court issue a protective order protecting Corellium

   from Apple’s Second Set of Requests for Production and from Request Nos. 66-73 and 83-95 of

   Apple’s Second Set of Requests for Admission, prohibiting the parties from propounding future

   discovery on this topic, and granting such other relief as the Court deems just and proper.

                    CERTIFICATE OF CONFERENCE UNDER L.R. 7.1(A)(3)

           On January 17, 2020, counsel for the movant conferred with counsel for Plaintiff in a good

   faith effort to resolve the issues raised in this motion. Plaintiff informed Defendant that it opposes

   the relief sought herein.

                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 21, 2020, a true and correct copy of the foregoing

   has been transmitted by electronic filing with the Clerk of the court via CM/ECF, which will send

   notice of electronic filing to all counsel of record.

                                                      NORTON ROSE FULBRIGHT US LLP
                                                      Counsel for Defendant Corellium
                                                      2200 Ross Ave., Suite 3600
                                                      Dallas, Texas 75201
                                                      Telephone (214) 855-8000
                                                      Facsimile (214) 855-8200

                                                      Brett Govett, Pro hac vice
                                                      brett.govett@nortonrosefulbright.com
                                                      Robert Greeson, Pro hac vice
                                                      robert.greeson@ nortonrosefulbright.com
                                                      Jackie Baker, Pro hac vice
                                                      jackie.baker@nortonrosefulbright.com

                                                      COLE, SCOTT & KISSANE, P.A.
                                                      Counsel for Defendant Corellium


                                                     -5-
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 8 of 28



                                         Esperante Building
                                         222 Lakeview Avenue, Suite 120
                                         West Palm Beach, Florida 33401
                                         Telephone (561) 383-9222
                                         Facsimile (561) 683-8977

                                         Jonathan Vine
                                         Florida Bar No.: 10966
                                         jonathan.vine@csklegal.com
                                         Justin Levine
                                         Florida Bar No.: 106463
                                         justin.levine@csklegal.com
                                         Lizza Constantine
                                         Florida Bar No.: 1002945
                                         lizza.constantine@csklegal.com

                                         Attorneys for Defendant, Corellium, LLC
    By:
                                         /s/ Justin Levine
                                         Justin Levine




                                        -6-
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 9 of 28



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:19-cv-81160

   APPLE INC.,

                      Plaintiff,

           v.

   CORELLIUM, LLC,

                      Defendant.




                APPLE INC.’S SECOND SET OF REQUESTS FOR
    PRODUCTION OF DOCUMENTS TO DEFENDANT CORELLIUM, LLC (NOS. 88-89)

          Pursuant to Federal Rules of Civil Procedure 26 and 34, Plaintiff, Apple Inc. (“Apple”)

   submits its Second Set of Requests for Production of Documents to Defendant Corellium LLC

   (“Corellium”). Corellium shall produce each of the Documents requested below within thirty

   (30) days of service, or such other time as the parties may agree, at the offices of Latham &

   Watkins LLP, c/o Elana Nightingale Dawson, Esq., 555 Eleventh St. N.W., Suite 1000,

   Washington, D.C. 20004-1304. Corellium shall timely supplement all responses to the Requests

   below as required by the Federal Rules of Civil Procedure.




                                                   1
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 10 of 28



                                                  DEFINITIONS

           The terms herein shall be given the broadest meaning allowed under the Federal Rules of

    Civil Procedure and the Local Rules. Additionally, as used herein, the terms set forth below

    shall have the following meanings:

           1. “Corellium,” “Defendant,” “You,” and “Your” means Corellium, LLC and any of its

    predecessors, successors, divisions, direct or indirect subsidiaries, parent entities, or other

    affiliated corporate entities, including any agents or Person acting on their behalf or under their

    control.

           2. “Plaintiff” means Apple.

           3. This “Action” means the present lawsuit, Apple Inc. v. Corellium, LLC, No. 9:19-cv-

    81160-RS, pending in the United States District Court for the Southern District of Florida.

           4. “Complaint” means the Complaint and Demand for Jury Trial that Plaintiff filed on

    August 15, 2019 (ECF No. 1).

           5. The term “iOS” or “iOS operating system” means Apple’s iOS mobile operating

    system and other Apple operating systems, including iPadOS™, macOS®, watchOS®, and

    tvOS® operating systems. Unless otherwise specified, this term includes any and all versions of

    iOS, separately or inclusively.

           6. The term “iOS Device” means any Apple device or hardware that runs any version of

    iOS, including but not limited to the iPhone®, Mac®, iPad®, Apple Watch®, AirPods®,

    AppleTV®, HomePod™, and iPod Touch®.

           7. “Virtual Device” means software that mimics the physical hardware, functionality,

    and/or look and feel of an iOS Device.




                                                      2
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 11 of 28



           8. “Corellium Apple Product” means all products developed, produced, or sold by

    Corellium that can enable creation of at least one Virtual Device. Unless otherwise specified,

    this term includes any and all versions of such products, separately or inclusively.

           9. “GUI Elements” means the visual design elements, or graphical user interface

    elements, displayed in iOS Devices, including background wallpaper images, icons, and other

    visual features, and all other visual design elements that appear substantially similar to those

    displayed in iOS Devices.

           10. “Security Measures” means all features of iOS and iOS Devices designed to prevent

    access to the software or other material stored on the iOS device, including any measures used to

    protect, encrypt, or otherwise secure applications used by the iOS operating system.

           11. “dev-fused iPhones” means one or more iOS Devices not sold to the public that have

    one or more Security Measures disabled.

           12. “Person” shall mean any natural person or any legal entity, including, without

    limitation, any business or governmental entity or association.

           13. “Source Code” means computer code, scripts, assembly, binaries, object code, source

    code listings and descriptions of source code, object code listings and descriptions of object

    code, Hardware Description Language (HDL) or Register Transfer Level (RTL) files that

    describe the hardware design of any ASIC or other chip, and Computer Aided Design (CAD)

    files that describe the hardware design of any component. The scope of this term includes all

    comments. To the extent Source Code is maintained in a repository in the ordinary course of

    business, the scope of this term includes the full repository and not any one version of the

    repository.




                                                     3
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 12 of 28



           14. “Communication(s)” or “Communicated” means all written, oral, telephonic, or other

    utterances of any nature whatsoever, shared, shown, and/or transferred between and/or among

    any Person(s), including, but not limited to, any statements, inquiries, discussions, conversations,

    dialogues, correspondence, consultations, negotiations, agreements, understandings, meetings,

    letters, emails, text messages, voice messages, faxes, notations, telegrams, advertisements,

    interviews, conferences, presentation, and all other Document(s).

           15. “Foreign” means any country except the United States of America.

           16. “Date” means the exact day, month and year, if ascertainable, or the best available

    approximation, including any relationship to other known events (designate whether exact or

    approximate).

           17. Electronically Stored Information,” abbreviated as “ESI” has the same meaning and

    scope as it has in the Federal Rules of Civil Procedure and includes, without limitation, the

    following:

                    (a) structured and unstructured data, as those terms are defined in the Sedona

           Conference Glossary, www.thesedonaconference.org/publications;

                    (b) activity listings of electronic mail receipts and/or transmittals;

                    (c) output resulting from the use of any software program, including, without

           limitation, word processing Documents, spreadsheets, database files, charts, graphs and

           outlines, electronic mail, text messages (SMS, MMS or TMS) iMessages, Blackberry

           Messenger (BBM), AOL Instant Messenger (or similar program) or bulletin board

           programs, operating systems, Source Code, PRF files, PRC files, batch files, ASCII files,

           and all miscellaneous media on which they reside and regardless of whether said

           electronic data exists in an active file, a deleted file, or file fragment;




                                                       4
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 13 of 28



                   (d) any and all items stored on computer memories, hard disks, floppy disks, CD

           discs, DVD discs, flash drives, thumb drives, memory cards, magnetic tape, microfiche,

           or in any other vehicle for digital data storage and/or transmittal, such as, but not limited

           to, a personal digital assistant (e.g. Blackberry, Smart Phone or similar device) and file

           folder tabs, and/or containers and labels appended to, or relating to, any physical storage

           device associated with each original and/or copy of all Documents requested herein;

                   (e) any and all items stored on voice-mail systems, websites, company intranet

           sites, chat rooms and social networking websites; and

                   (f) any and all data, data compilations, and data analyses.

           18. “Document” means all documents, ESI, and tangible things in the broadest sense

    under Federal Rules of Civil Procedure 34 and Federal Rules of Evidence 1001, and means

    anything that can be read, viewed, heard, or otherwise understood. Subject to and in accordance

    with the Instructions infra, “Document” shall not be limited in any way with respect to medium,

    embodiment, or process of creation, generation, or reproduction; “Document” shall include,

    without limitation, all preliminary, intermediate, and final versions thereof, as well as any

    notations, comment, and marginalia (handwritten or otherwise) appearing thereon or therein;

    “Document” shall include originals (or high quality duplicates), all non-identical copies or drafts,

    and all attachments, exhibits, or similar items. Any Document bearing on any sheet or side

    thereof, any marks, including, without limitation, initials, notations, comments, or marginalia of

    any character which are not part of the original text or reproduction thereof, shall be considered a

    separate Document.

           19. “Identify” means that the following information shall be provided:




                                                     5
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 14 of 28



                  a.   When used in reference to a Document, state the (i) type of Document; (ii)

                       general subject matter; (iii) Date of the Document; (iv) authors(s),

                       addressee(s) and recipient(s); and (v) any applicable Bates number(s).

                  b. When used in reference to a product, state: (i) the product’s external and

                       internal product names and numbers; (ii) the date range the product was

                       developed; and (iii) the date range the product was available for sale or

                       license.

                  c. When used in reference to any natural person, state: (i) the person’s full name;

                       (ii) last known home address; (iii) last known business address and telephone

                       number; (iv) last known title or occupation; (v) last known employer; and (vi)

                       if applicable, his or her connection to the subject matter of the request.

                  d. When used in reference to any legal entity, such as a corporation, company, or

                       person other than a natural person, state: (i) the entity’s name; (ii) the place of

                       incorporation or organization; (iii) the last known address and phone number

                       for its principal place of business; (iv) the type of entity (e.g., corporation,

                       partnership, trust); (v) the entity’s registered agent; and (vi) the nature of the

                       business conducted by the entity.

                  e. When used in reference to any Communication, state: (i) its date and place;

                       (ii) the Person(s) who participated in it, were present during any part of it, or

                       have knowledge about it; (iii) its form (e.g., telephone conversation, text

                       message, email) and (iv) its content and substance.

           20. “Relating to,” “related to,” “referring to,” “regarding,” or “with respect to,” when

    referring to any given subject matter, means without limitation any information or Document that




                                                      6
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 15 of 28



    in whole or in part and directly or indirectly relates to, concerns, regards, discusses, describes,

    depicts, demonstrates, shows, evidences, supports, refutes, contradicts, summarizes, analyzes,

    assesses, bears upon, comments upon, pertains to, constitutes, comprises, involves, contains,

    embodies, reflects, alludes to, identifies, states, mentions, refers to, deals with, or is any way

    relevant to the particular subject matter identified.

           21. “All” should be construed to include the collective as well as the singular and shall

    mean “each,” “any,” and “every.”

           22. The connectives “and” and “or” shall be construed either disjunctively or

    conjunctively, as necessary, to bring within the scope of the Request all responses that might

    otherwise be construed to be outside the scope.

           23. “Any” shall be construed to mean “any and all.”

           24. “Including” shall be construed to mean “including without limitation.” “Including” is

    used to emphasize certain examples and should not be construed as limiting the Interrogatory in

    any way.

           25. The use of the singular term of any word includes the plural and vice versa.

           26. The past tense includes the present tense, and vice versa, when the clear meaning is

    not distorted by changing the tense.

                                             INSTRUCTIONS

           1. The requests herein cover all Documents within Your possession, custody or control,

    regardless of whether they are currently in Your possession, including, but not limited to, all

    Documents within the possession, custody, or control of persons acting on Your behalf or at

    Your instruction.




                                                       7
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 16 of 28



            2. Pursuant to Federal Rule of Civil Procedure 34(b), You are instructed to produce

    Documents as they are kept in the usual course of business or organized and labeled to

    correspond with the categories in this Set of Requests. Such Documents shall be designated as

    responsive to the particular Request as designated herein. Documents are to be produced in full

    and unexpurgated form.

            3. This Set of Requests is continuing so as to require further and supplemental

    production by You in the event You obtain or discover additional Documents between the time

    of initial response and the time of hearing or trial. Fed. R. Civ. P. 26(e).

            4. All Documents that are in paper form or that constitute other physical objects from

    which information may be visually read or viewed, as well as audio or video tapes and similar

    recordings, shall be produced in their original form or in copies that are exact duplicates of the

    originals. All electronic Documents shall be produced in a commonly readable and searchable

    electronic form and shall include all metadata (i.e., information describing how, when, and by or

    to whom the electronic Document was collected, created, accessed, modified, formatted,

    distributed, etc.).

            5. If any Document covered by this Set of Requests is withheld by reason of a claim of

    privilege (including work product immunity), You shall furnish a list within 30 days identifying

    for each withheld Document: (1) the nature of the privilege (including work product) that is

    being claimed, (2) the type of Document withheld, (3) the general subject matter of the

    Document, (4) the date of the Documents and (5) such other information as is sufficient to

    Identify any withheld material, including, where applicable, the author(s) or source(s) of any

    Document, the addressee(s) and recipient(s) of any Document, and where not apparent, the

    relationship of the author(s) or source(s) and addressee(s) or recipient(s) to each other.




                                                      8
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 17 of 28



           6. In the event that any Document called for by this Set of Requests has been destroyed,

    lost, discarded, or otherwise disposed of, any such Document is to be identified as completely as

    possible, including, without limitation, the following information: date of disposal, manner of

    disposal, reason for disposal, person authorizing disposal, and person who disposed of the

    Document.


                                    DOCUMENTS TO BE PRODUCED

    REQUEST FOR PRODUCTION NO. 88:

           All Documents related to any contract, arrangement, agreement, understanding, or

    interaction between Corellium and the United States Government relating to or concerning the

    Corellium Apple Product. For purposes of this request, United States Government includes

    United States Government employees and United States Government agencies.

    REQUEST FOR PRODUCTION NO. 89:

           All




                                .




                                                    9
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 18 of 28



    Dated: December 20, 2019                         Respectfully Submitted,


                                                     s/ Martin B. Goldberg

    Kathryn Ruemmler*                                Martin B. Goldberg
    kathryn.ruemmler@lw.com                          Florida Bar No. 0827029
    Sarang Vijay Damle*                              mgoldberg@lashgoldberg.com
    sy.damle@lw.com                                  rdiaz@lashgoldberg.com
    Elana Nightingale Dawson*                        LASH & GOLDBERG LLP
    elana.nightingaledawson@lw.com                   100 Southeast Second Street
    LATHAM & WATKINS LLP                             Miami, FL 33131
    555 Eleventh Street NW, Suite 1000               (305) 347-4040 / (305) 347-4050 Fax
    Washington, DC 20004
    (202) 637-2200 / (202) 637-2201 Fax

    Andrew M. Gass*
    andrew.gass@lw.com
    LATHAM & WATKINS LLP
    505 Montgomery Street, Suite 2000
    San Francisco, CA 94111
    (415) 391-0600 / (415) 395-8095 Fax

    Jessica Stebbins Bina*
    jessica.stebbinsbina@lw.com
    LATHAM & WATKINS LLP
    10250 Constellation Blvd., Suite 1100
    Los Angeles, CA 90067
    (424) 653-5500 / (424) 653-5501 Fax

    *Admitted pro hac vice


                                  Attorneys for Plaintiff APPLE INC.




                                                10
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 19 of 28



                                   CERTIFICATE OF SERVICE

       I, Elana Nightingale Dawson, do hereby certify that on December 20, 2019, I caused a copy

    of the foregoing Apple Inc.’s Second Set of Requests for Production to Defendant Corellium,

    LLC (Nos. 88-89) to be served via email upon:

    Brett Govett
    Robert Greeson
    Jackie Baker
    NORTON FULBRIGHT US LLP
    2200 Ross Ave., Suite 3600
    Dallas, Texas 75201
    brett.govett@nortonrosefulbright.com
    robert.greeson@nortonrosefulbright.com
    jackie.baker@nortonrosefulbright.com

    Jonathan Vine
    Justin Levine
    Lizza Constantine
    COLE, SCOTT & KISSANE, P.A.
    Esperante Building
    222 Lakeview Avenue, Suite 120
    West Palm Beach, Florida 33401
    jonathan.vine@csklegal.com
    justin.levine@csklegal.com
    lizza.constantine@csklegal.com




                                             s/ Elana Nightingale Dawson
                                             Elana Nightingale Dawson




                                                    11
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 20 of 28



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                         Case No. 9:19-cv-81160

    APPLE INC.,

                       Plaintiff,

            v.

    CORELLIUM, LLC,

                       Defendant.




                      APPLE INC.’S SECOND SET OF REQUESTS FOR
                 ADMISSION TO DEFENDANT CORELLIUM, LLC (NOS. 66-95)

           Pursuant to Federal Rule of Civil Procedure 26 and 36, Plaintiff, Apple Inc. (“Apple”)

    submits its Second Set of Requests for Admission to Defendant Corellium, LLC (“Corellium”).

    Defendant Corellium shall respond to these Requests for Admission (the “Requests” or,

    individually, each “Request”) in writing, in accordance with the Definitions and Instructions

    contained herein, within thirty (30) days of service, or such other time as the parties may agree,

    pursuant to the Federal Rules of Civil Procedure. Corellium shall timely supplement all

    responses to the Requests as required by the Federal Rules of Civil Procedure.




                                                     1
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 21 of 28



                                                  DEFINITIONS

           The terms herein shall be given the broadest meaning allowed under the Federal Rules of

    Civil Procedure and the Local Rules. Additionally, as used herein, the terms set forth below

    shall have the following meanings:

           1. “Corellium,” “Defendant,” “You,” and “Your” means Corellium, LLC and any of its

    predecessors, successors, divisions, direct or indirect subsidiaries, parent entities, or other

    affiliated corporate entities, including any agents or Persons acting on their behalf or under their

    control.

           2. “Plaintiff” means Apple.

           3. This “Action” means the present lawsuit, Apple Inc. v. Corellium, LLC, No. 9:19-cv-

    81160-RS, pending in the United States District Court for the Southern District of Florida.

           4. “Complaint” means the Complaint and Demand for Jury Trial that Plaintiff filed on

    August 15, 2019 (ECF No. 1).

           5. The term “iOS” or “iOS operating system” means Apple’s iOS mobile operating

    system and other Apple operating systems, including iPadOS™, macOS®, watchOS®, and

    tvOS® operating systems. Unless otherwise specified, this term includes any and all versions of

    iOS, separately or inclusively.

           6. The term “iOS Device” means any Apple device or hardware that runs any version of

    iOS, including but not limited to the iPhone®, Mac®, iPad®, Apple Watch®, AirPods®,

    AppleTV®, HomePod™, and iPod Touch®.

           7. The term “iTunes” refers to the iTunes application that Apple pre-installs on its iOS

    devices.

           8. “Virtual Device” means software that mimics the physical hardware, functionality,

    and/or look and feel of an iOS Device.


                                                      2
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 22 of 28



           9. “Corellium Apple Product” means all products developed, produced, or sold by

    Corellium that can enable creation of at least one Virtual Device. Unless otherwise specified,

    this term includes any and all versions of such products, separately or inclusively.

           10. “GUI Elements” means the visual design elements, or graphical user interface

    elements, displayed in iOS Devices, including background wallpaper images, icons, and other

    visual features, and all other visual design elements that appear substantially similar to those

    displayed in iOS Devices.

           11. “Security Measures” means all features of iOS and iOS Devices designed to prevent

    access to the software or other material stored on the iOS device, including any measures used to

    protect, encrypt, or otherwise secure applications used by the iOS operating system.

           12. “dev-fused iPhones” means one or more iOS Devices not sold to the public that have

    one or more Security Measures disabled.

           13. “Person” means any natural person or any legal entity, including, without limitation,

    any business or governmental entity or association.

           14. “Foreign” means any country except the United States of America.

           15. The use of the singular term of any word includes the plural and vice versa.

           16. The connectives “and” and “or” shall be construed either disjunctively or

    conjunctively, as necessary, to bring within the scope of the Request all responses that might

    otherwise be construed to be outside the scope.

           17. The past tense includes the present tense, and vice versa, when the clear meaning is

    not distorted by changing the tense.




                                                      3
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 23 of 28



           18. “Including” shall be construed to mean “including without limitation.” “Including” is

    used to emphasize certain examples and should not be construed as limiting the request in any

    way.

                                             INSTRUCTIONS

           1. Pursuant to Federal Rule of Civil Procedure 26(e), Your obligation to respond to

    these Requests is continuing in nature, such that if after answering or responding You

    subsequently obtain information that changes the nature of Your response, You shall promptly

    update Your response.

           2. Each Request shall operate and be responded to independently and, unless otherwise

    indicated, no Request limits the scope of any other Request.

           3. In answering the following Requests, You shall furnish all available information,

    including information in the possession, custody, or control of any of Your attorneys, directors,

    officers, agents, employees, representatives, associates, investigators, or division affiliates,

    partnerships, parents, subsidiaries, and Persons otherwise under Your control, who have the best

    knowledge, not merely information known to one individual based on his or her personal

    knowledge. If You cannot fully respond to the following Requests after exercising due diligence

    to secure the information requested thereby, so state, and specify the portion of each Request that

    cannot be responded to fully and completely.

           4. If any objection is made to any Request herein, the objection shall state with

    particularity the basis therefore, and the Request shall be answered to the extent not objected to.

           5. If a matter is not admitted, the answer must specifically deny it or state in detail why

    the answering party cannot truthfully admit or deny it. A denial must fairly respond to the




                                                      4
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 24 of 28



    substance of the matter; a qualified answer or partial denial of a matter must specify the part

    admitted and qualify or deny the rest.

           6. If You withhold information on the grounds of privilege (including work product

    immunity), You are directed to furnish the following information with respect to the information

    as to which the claim of privilege is asserted: (1) the nature of the privilege (including work

    product) that is being claimed, (2) the type of information, document, or thing withheld, (3) the

    general subject matter of any documents or information, (4) the date of any documents, and (5)

    such other information as is sufficient to identify any withheld material, information, or

    communication, including, where applicable, the author(s) or source(s) of any document,

    information, or communication, the addressee(s) and recipient(s) of any document, information,

    or communication, and where not apparent, the relationship of the author(s) or source(s) and

    addressee(s) or recipient(s) to each other.

           7. If in response to a Request You do not know all of the facts necessary to provide a

    complete and specific answer, You should provide an answer to such portion of the Request as

    You can, and provide such facts as are known to You and any estimates, approximations, or

    beliefs that You consider reliable. Any such estimates, approximations, or beliefs should be

    clearly denoted as such, and the basis for Your belief in their reliability should be explained.

           8. If in answering any of these Requests You encounter any ambiguity in construing the

    Request or any definitions or instruction relevant to the Request, set forth the matter deemed

    ambiguous and the construction selected or used in answering the Request.




                                                     5
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 25 of 28



                                 REQUESTS FOR ADMISSION

    REQUEST NO. 66: Admit that Corellium is a U.S. Government contractor.

    REQUEST NO. 67: Admit that Corellium does work directly for a United States federal
    agency.

    REQUEST NO. 68: Admit that Corellium does work directly for the National Security

    Agency.

    REQUEST NO. 69: Admit that Corellium does work directly for the Central Intelligence

    Agency.

    REQUEST NO. 70: Admit that Corellium does work directly for the Federal Bureau of

    Investigation.

    REQUEST NO. 71: Admit that Corellium does work directly for the United States Department

    of Homeland Security.

    REQUEST NO. 72: Admit that Corellium does work directly for the United States Department

    of Justice.

    REQUEST NO. 73: Admit that the Australian Department of Defence is a customer of

    Corellium.

    REQUEST NO. 74: Admit that the United Kingdom Secret Intelligence Service is a customer

    of Corellium.

    REQUEST NO. 75: Admit that Facebook is a customer of Corellium.

    REQUEST NO. 76: Admit that LinkedIn is a customer of Corellium.

    REQUEST NO. 77: Admit that the National Aeronautics and Space Administration is a

    customer of Corellium.

    REQUEST NO. 78: Admit that Square is a customer of Corellium.

    REQUEST NO. 79: Admit that Microsoft is a customer of Corellium.


                                                6
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 26 of 28



    REQUEST NO. 80: Admit that MacStadium is a customer of Corellium.

    REQUEST NO. 81: Admit that Citrix is a customer of Corellium.

    REQUEST NO. 82: Admit that Amazon Web Services is a customer of Corellium.

    REQUEST NO. 83:

                                                                                 .

    REQUEST NO. 84:

                                                                                         .

    REQUEST NO. 85:



    REQUEST NO. 86:



    REQUEST NO. 87:

                                                                        .

    REQUEST NO. 88:

                                                                            .

    REQUEST NO. 89:



    REQUEST NO. 90:                                                                          .

    REQUEST NO. 91:

                                                                                     .

    REQUEST NO. 92:

                                                                                                 .




                                               7
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 27 of 28



    REQUEST NO. 93:

         .

    REQUEST NO. 94:                                                                         .

    REQUEST NO. 95:

                                              .



    Dated: December 20, 2019                          Respectfully Submitted,


                                                      s/ Martin B. Goldberg

    Kathryn Ruemmler*                                 Martin B. Goldberg
    kathryn.ruemmler@lw.com                           Florida Bar No. 0827029
    Sarang Vijay Damle*                               mgoldberg@lashgoldberg.com
    sy.damle@lw.com                                   rdiaz@lashgoldberg.com
    Elana Nightingale Dawson*                         LASH & GOLDBERG LLP
    elana.nightingaledawson@lw.com                    100 Southeast Second Street
    LATHAM & WATKINS LLP                              Miami, FL 33131
    555 Eleventh Street NW, Suite 1000                (305) 347-4040 / (305) 347-4050 Fax
    Washington, DC 20004
    (202) 637-2200 / (202) 637-2201 Fax

    Andrew M. Gass*
    andrew.gass@lw.com
    LATHAM & WATKINS LLP
    505 Montgomery Street, Suite 2000
    San Francisco, CA 94111
    (415) 391-0600 / (415) 395-8095 Fax

    Jessica Stebbins Bina*
    jessica.stebbinsbina@lw.com
    LATHAM & WATKINS LLP
    10250 Constellation Blvd., Suite 1100
    Los Angeles, CA 90067
    (424) 653-5500 / (424) 653-5501 Fax

    *Admitted pro hac vice


                                  Attorneys for Plaintiff APPLE INC.



                                                  8
Case 9:19-cv-81160-RS Document 150-1 Entered on FLSD Docket 02/14/2020 Page 28 of 28



                                   CERTIFICATE OF SERVICE

       I, Elana Nightingale Dawson, do hereby certify that on December 20, 2019, I caused a copy

    of the foregoing Apple Inc.’s Second Set of Requests for Admission to Defendant Corellium,

    LLC (Nos. 66-95) to be served via email upon:

    Brett Govett
    Robert Greeson
    Jackie Baker
    NORTON FULBRIGHT US LLP
    2200 Ross Ave., Suite 3600
    Dallas, Texas 75201
    brett.govett@nortonrosefulbright.com
    robert.greeson@nortonrosefulbright.com
    jackie.baker@nortonrosefulbright.com

    Jonathan Vine
    Justin Levine
    Lizza Constantine
    COLE, SCOTT & KISSANE, P.A.
    Esperante Building
    222 Lakeview Avenue, Suite 120
    West Palm Beach, Florida 33401
    jonathan.vine@csklegal.com
    justin.levine@csklegal.com
    lizza.constantine@csklegal.com




                                             s/ Elana Nightingale Dawson
                                             Elana Nightingale Dawson




                                                    9
